                 Case 18-11142-CSS             Doc 203       Filed 10/02/18        Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

AV DEBTOR HOLDINGS,et al.,'                                  Case No. 18-11142(CSS)
                                                             (Jointly Administered)
                                   Debtors.


         CERTIFICATION OF NO OBJECTION REGARDING.DOCKET NO.191
                          (NO ORDER REQUIRED)


                 The undersigned hereby certifies that, as ofthe date hereof, no answer, objection

or other responsive pleading has been received to the Fourth Monthly ApplicationfoN

Compensation and Reimbursement ofExpenses ofPachulski Stang Ziehl &Jones LLP, as

Counsel to the Debtors and Debtors in Possession,for the Perioc~from August 1, 2018 through

August 31, 2018(the "Application") filed on September 10, 2018 [Docket No. 191]. The

undersigned further certifies that the Court's docket in this case has been reviewed and no

answer, objection or other responsive pleading to the Application appears thereon. Pursuant to

the notice of Application, objections to the Application were to be filed and served no later than

October 1, 2018 at 4:00 p.m. prevailing Eastern Time.

                 Pursuant to the Order Establishing Proceduresfor Interim Compensation and

Reimbursement ofExpenses ofProfessionals(Docket No. 102)entered on June 7, 2018, the

Debtors are authorized to pay Pachulski Stang Ziehl &Jones LLP $31,468.60 which represents

80% of the fees ($39,336.00) and $6,490.58 which represents 100% of the expenses requested in



  The Debtors and the last four digits oftheir U.S. tax identification number are AV Debtor Holdings (f/k/a Arecont
Vision Holdings, LLC)(9187), AV Debtor (f/ic/a Arecont Vision, LLC)(1410), and AV Debtor IC DISC (f/k/a
Arecont Vision IC DISC)(5376). The Debtors' noticing address in these chapter 11 cases is AV Debtor Holdings,
et al. c/o Armory Strategic Partners, LLC, 1230 Rosecrans Avenue, Suite 660, Manhattan Beach, CA 90266, Attn:
T. Scott Avila, Chief Restructuring Officer.


DOCS DE:220133.4 05062/002
                 Case 18-11142-CSS       Doc 203     Filed 10/02/18     Page 2 of 2



the Application for the period from August 1, 2018 through August 31, 2018, upon the filing of

this certification and without the need for entry of a Court order approving the Application.



Dated: October 2,2018                             PACHULSKI TANG ZIEHL &JONES LLP


                                                  ~r D. Kharasch(CA Bar No. 109084)
                                                     xim B. Litvak(CA Bar No. 215852)
                                                    mes E. O'Neill(Bar No. 4042)
                                                  919 North Market Street, 17th Floor
                                                  PO Box 8705
                                                  Wilmington, Delaware 19899 (Courier 19801)
                                                  Telephone: (302)652-4100
                                                  Facsimile: (302)652-4400
                                                  Email: ikharasch@pszjlaw.com
                                                         mlitvak@pszjlaw.com
                                                         jo'neill@pszjlaw.com

                                                   Counsel to the Debtors and Debtors in Possession




                                                 2
DOCS DE:220133.4 05062/002
